                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 1 of 20



                                                                               1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                 E-Mail:       rnelson@sideman.com
                                                                               2 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                 E-Mail:       zalinder@sideman.com
                                                                               3 NICHOLAS A. SHEN (State Bar No. 324712)
                                                                                 E-Mail:       nshen@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827

                                                                               7 Attorneys for Plaintiffs
                                                                                 Cisco Systems, Inc. and Cisco Technology, Inc.
                                                                               8

                                                                               9                               UNITED STATES DISTRICT COURT
              SIDEMAN & BANCROFT LLP




                                                                              10                              NORTHERN DISTRICT OF CALIFORNIA
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                       SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                              11

                                                                              12 CISCO SYSTEMS, INC., a California                Case No. 3:19-cv-7516
                                                                                 corporation, and CISCO TECHNOLOGY,
                                                                              13 INC., a California corporation,                  COMPLAINT FOR DAMAGES AND
LAW OFFICES




                                                                                                                                  INJUNCTIVE RELIEF FOR:
                                                                              14
                                                                                                Plaintiffs,
                                                                              15                                                  1.   FEDERAL TRADEMARK
                                                                                         v.                                            INFRINGEMENT AND
                                                                              16                                                       COUNTERFEITING, 15 U.S.C. § 1114;
                                                                                 SHOC NETWORKS, LLC, formerly known               2.   FEDERAL UNFAIR COMPETITION,
                                                                              17 as DALDAN TECHNOLOGIES, LLC and DT                    15 U.S.C. § 1125;
                                                                                 NETWORKS, a Washington limited liability         3.   FEDERAL DIRECT AND INDIRECT
                                                                              18
                                                                                 company; RONALD REED, an individual,                  COPYRIGHT INFRINGEMENT, 17
                                                                              19 and DOES 1 through 10, inclusive.                     U.S.C. §§ 501 et seq.; and,
                                                                                                                                  4.   TRAFFICKING IN COUNTERFEIT
                                                                              20                                                       AND/OR ILLICIT LABELS AND
                                                                                                                                       DOCUMENTATION IN VIOLATION OF
                                                                              21                Defendants.                            18 U.S.C. § 2318.
                                                                              22

                                                                              23
                                                                                                                                  Demand for Jury Trial
                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                                          Case No. 3:19-cv-7516
                                                                                                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 2 of 20



                                                                               1          Plaintiffs CISCO SYSTEMS, INC. (“CSI”) and CISCO TECHNOLOGY, INC. (“CTI”

                                                                               2 and together with CSI, “Cisco” or “Plaintiffs”), hereby complain and allege against Defendants

                                                                               3 SHOC NETWORKS, LLC, RONALD REED, and DOES 1 through 10, inclusive (collectively

                                                                               4 “Defendants”) as follows:

                                                                               5                                          INTRODUCTION

                                                                               6          1.     Defendants have been caught reselling stolen and/or pirated Cisco software licenses

                                                                               7 to other resellers and end customers who they have duped into buying unlicensed copies of

                                                                               8 software at cut-rate prices, rather than buying genuine Cisco software licenses through authorized

                                                                               9 distribution channels.
              SIDEMAN & BANCROFT LLP




                                                                              10          2.     To further create the false impression that these software licenses are genuine and
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                       SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                              11 authorized by Cisco, Defendants distributed the unlicensed copies of Cisco software along with

                                                                              12 copies of counterfeit and/or illicit software license claim certificates that had been mocked up to

                                                                              13 look like genuine Cisco software license claim certificates.
LAW OFFICES




                                                                              14          3.     Defendants’ unlawful scheme, as alleged in more detail below, has not only caused

                                                                              15 Cisco significant monetary damages, but also has undermined Cisco’s brand, goodwill, and

                                                                              16 reputation with customers and its authorized partners. When Cisco requested that Defendants

                                                                              17 cease and desist their sales of these unlawful and infringing software licenses, Defendants refused,

                                                                              18 confirming that they intend to continue their unlawful and infringing conduct unabated.
                                                                              19          4.     Accordingly, Cisco brings this Action to put a stop to Defendants’ unlawful and

                                                                              20 infringing conduct, to enjoin further unlawful and infringing conduct, and to recover full damages

                                                                              21 for the significant harm they have caused.

                                                                              22                                               PARTIES

                                                                              23          5.     CSI is, and at all times mentioned herein was, a California corporation, with its

                                                                              24 principal place of business at 170 W. Tasman Dr., San Jose, California 95134. CTI is, and at all

                                                                              25 times mentioned herein was, a California corporation with its principal place of business at 170 W.

                                                                              26 Tasman Dr., San Jose, California 95134. CTI owns the trademarks that are used by CSI in

                                                                              27 marketing Cisco-branded products and the copyrights in the software unlawfully distributed by

                                                                              28 Defendants.

                                                                                                                                    1                               Case No. 3:19-cv-7516
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 3 of 20



                                                                               1          6.     Cisco is informed and believes, and thereon alleges, that Defendant Shoc

                                                                               2 Networks, LLC, doing business as www.shocnetworks.com, (“Shoc Networks”) was at all

                                                                               3 relevant times a Washington limited liability company, which lists its principal office street

                                                                               4 address as 3250 Airport Way S, Suite #713, Seattle, WA 98134. Shoc Networks directly and

                                                                               5 purposefully engaged in commercial transactions in the state of California specifically related to

                                                                               6 the alleged unlawful conduct in this Complaint. For example, Shoc Networks marketed and

                                                                               7 distributed the infringing Cisco software to at least one well-known California-based third party

                                                                               8 reseller. Further, Cisco is informed and believes, and thereon alleges, that Shoc Networks was

                                                                               9 formerly known as Daldan Technologies, LLC and/or DT Networks (together “DT Networks”).
              SIDEMAN & BANCROFT LLP




                                                                              10 Cisco is informed and believes, and thereon alleges that, Defendant Shoc Networks was formed by
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Mr. Reed, after DT Networks was caught selling infringing Cisco software licenses and then

                                                                              12 purported to shut down operations. Further, both DT Networks and Shoc Networks have been

                                                                              13 represented by the same counsel, Arthur Freierman.
LAW OFFICES




                                                                              14          7.     Cisco is informed and believes, and thereon alleges, that Defendant Ronald Reed is

                                                                              15 an individual, residing in the state of Washington. Cisco is informed and believes, and thereon

                                                                              16 alleges, that Mr. Reed founded and controlled both DT Networks and Shoc Networks. Cisco is

                                                                              17 further informed and believes, and thereon alleges, that Mr. Reed did business through one or

                                                                              18 more Amazon or eBay seller accounts associated with DT Networks and/or Shoc Networks,
                                                                              19 including Amazon seller account “dtnetworks.” Cisco is further informed and believes, and

                                                                              20 thereon alleges, that Defendant Reed, who also goes by the shortened name “Ron Reed,” is the

                                                                              21 current president of Shoc Networks. Cisco is further informed and believes, and thereon alleges,

                                                                              22 that Mr. Reed is listed as the Registered Agent for Shoc Networks at an apartment address listed in

                                                                              23 Mercer Island, WA. Cisco is further informed and believes, and thereon alleges, that Mr. Reed

                                                                              24 was, and is, the moving, active, and conscious force behind the unlawful and infringing conduct of

                                                                              25 Shoc Networks, as alleged in more detail below.

                                                                              26          8.     The true names and capacities, whether individual, corporate, associate, or

                                                                              27 otherwise, of the Defendants named herein as DOES 1 through 10, inclusive, are unknown to

                                                                              28 Plaintiffs who, therefore, sue said Defendants by such fictitious names. Plaintiffs will amend this

                                                                                                                                    2                               Case No. 3:19-cv-7516
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 4 of 20



                                                                               1 Complaint to reflect the true names and capacities of these DOE Defendants when the same shall

                                                                               2 have been fully and finally ascertained. Plaintiffs are informed and believe, and thereon allege,

                                                                               3 that each of the Defendants designated herein as a DOE is legally responsible, in some manner, for

                                                                               4 the events and happenings herein referred to, and legally caused damages to Plaintiffs as herein

                                                                               5 alleged.

                                                                               6          9.      At all times relevant to this action, each Defendant, including those fictitiously

                                                                               7 named Defendants, was the agent, servant, employee, partner, joint venturer, accomplice,

                                                                               8 conspirator, alter ego or surety of the other Defendants and was acting within the scope of that

                                                                               9 agency, employment, partnership, venture, conspiracy, or suretyship with the knowledge and
              SIDEMAN & BANCROFT LLP




                                                                              10 consent or ratification of each of the other Defendants in doing the things alleged in this
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Complaint.

                                                                              12                                             JURISDICTION

                                                                              13          10.     This is an Action founded upon violations of Federal trademark and copyright laws,
LAW OFFICES




                                                                              14 pursuant to 15 U.S.C. §§ 1051, et seq., 17 U.S.C. §§ 501, et seq., as well as violations of 18 U.S.C.

                                                                              15 § 2318. This Court has original subject matter jurisdiction over this Action pursuant to 28 U.S.C.

                                                                              16 §§ 1331 and 1338(a)-(b), and 15 U.S.C. § 1121. This Court has supplemental jurisdiction over

                                                                              17 Cisco’s state law claims for relief pursuant to 28 U.S.C. §§ 1338(b) and 1367 because the claims

                                                                              18 are so related to Cisco’s claims under Federal law that they form part of the same case or
                                                                              19 controversy and derive from a common nucleus of operative facts.

                                                                              20          11.     This Court has personal jurisdiction over Defendants because each Defendant, in

                                                                              21 participating in the scheme to distribute the stolen and/or pirated software licenses and counterfeit

                                                                              22 and/or illicit software license claim certificates, has willfully infringed intellectual property rights

                                                                              23 of Cisco, a known forum resident, including by trafficking in infringing Cisco software licenses

                                                                              24 and otherwise causing tortious injury to Cisco, including to its trademarks and copyrights, within

                                                                              25 California, and within this District in particular. Defendants did so with knowledge that Cisco was

                                                                              26 located in California, and within this District in particular, and indeed, continued to do so after

                                                                              27 receiving cease and desist demands from Cisco. Further, Defendants have performed intentional

                                                                              28 acts expressly aimed at Cisco in this forum and thereby caused damage that they knew would be

                                                                                                                                      3                                Case No. 3:19-cv-7516
                                                                                                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                          Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 5 of 20



                                                                               1 suffered by Cisco in this forum. This includes, but is not limited to the fact, that Defendants have

                                                                               2 marketed, advertised, offered for sale, and actually distributed the infringing Cisco software

                                                                               3 licenses at issue here into California and transacted business within California specifically related

                                                                               4 to the infringing distribution scheme alleged in this Complaint. Defendants have also

                                                                               5 misrepresented the authentic nature of the counterfeit and/or otherwise infringing “Cisco”

                                                                               6 software to residents of California.

                                                                               7                                                  VENUE

                                                                               8          12.     Venue for this action properly lies in the Northern District of California pursuant to

                                                                               9 28 U.S.C. § 1391(b)(2) because Defendants committed acts here in furtherance of their unlawful
              SIDEMAN & BANCROFT LLP




                                                                              10 business operations, a substantial part of the events giving rise to the claim occurred in this
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 District, and a substantial part of the property that is the subject of this action is located within this

                                                                              12 District. Further, Defendants’ acts of infringement are likely to have caused, and are likely to

                                                                              13 continue to cause, consumer confusion within this District. Further, venue is also proper in this
LAW OFFICES




                                                                              14 District under 28 U.S.C. § 1400(a) because Defendants are subject to personal jurisdiction here

                                                                              15 due to having performed intentional acts expressly aimed at the forum and thereby caused damage

                                                                              16 that they knew would be suffered by Cisco in this District.

                                                                              17                                  INTRA-DISTRICT ASSIGNMENT

                                                                              18          13.     In accordance with LR 3-2(c), this action is properly assigned on a District-wide

                                                                              19 basis because it relates to Intellectual Property.

                                                                              20        FACTUAL ALLEGATIONS RELATING TO TRADEMARK REGISTRATIONS

                                                                              21          14.     Founded in 1984, Cisco is a global leader in technology, with a large and diverse

                                                                              22 customer base spanning governments and large enterprises, small to medium sized businesses, and

                                                                              23 individual consumers. Among other areas, Cisco’s business includes high quality networking and

                                                                              24 communications technology, including telecommunications networking hardware and software,

                                                                              25 advanced telecommunications network design, implementation services, high-end

                                                                              26 videoconferencing technology, and data center technology.

                                                                              27          15.     Cisco has developed a strong name and reputation within the trade and among

                                                                              28 members of the consuming public as a leading manufacturer of mission-critical networking and

                                                                                                                                       4                                Case No. 3:19-cv-7516
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 6 of 20



                                                                               1 telecommunications systems, and it sells these products worldwide. Cisco has invested substantial

                                                                               2 effort and resources to develop and promote public recognition of the Cisco trade name and of the

                                                                               3 family of Cisco-related marks. Cisco has used the family of Cisco trademarks to identify goods

                                                                               4 and services as being genuine Cisco products, and the Cisco marks and name are well-recognized

                                                                               5 signifiers of Cisco’s high-quality products and services (the Cisco marks and name are hereinafter

                                                                               6 referred to as “Cisco Marks”).

                                                                               7          16.     CTI has caused numerous Cisco Marks to be registered on the Principal Register of

                                                                               8 the U.S. Patent and Trademark Office in connection with a range of telecommunications,

                                                                               9 computer hardware, and software products and services, and CTI owns all rights, title, and interest
              SIDEMAN & BANCROFT LLP




                                                                              10 in numerous federal trademark registrations, including but not limited to:
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                Mark                     Registration Number                  Registration Date
                                                                              12   CISCO SYSTEMS                    1,996,957                           August 27, 1996
                                                                              13   CISCO                            2,498,746                           October 16, 2001
LAW OFFICES




                                                                              14
                                                                                   CISCO
                                                                              15                                    3,709,076                           November 10, 2009

                                                                              16

                                                                              17
                                                                                                                    3,759,451                           March 9, 2010
                                                                              18
                                                                              19   CISCO
                                                                                                                    3,978,294                           June 14, 2011
                                                                              20

                                                                              21          17.     Cisco has also expended significant resources and effort to develop and promote
                                                                              22 public recognition of the Cisco trade name and the family of Cisco-related marks throughout the

                                                                              23 world, in part by placing Cisco Products and Cisco Marks in its advertising and promotional

                                                                              24 materials, which reach global consumers through a variety of media, including television, radio,

                                                                              25 newspapers, magazines, billboards, direct mail, websites, and in telephone directories.

                                                                              26          18.     Cisco has taken substantial steps and expended significant resources to research
                                                                              27 and develop strict quality-control standards for all of its products to ensure that products and

                                                                              28 services bearing Cisco Marks continue to be of the highest quality.

                                                                                                                                     5                               Case No. 3:19-cv-7516
                                                                                                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 7 of 20



                                                                               1          19.       As a result of Cisco’s extensive advertising and promotional efforts and its

                                                                               2 continuous use of its core Cisco Marks for more than 30 years, Cisco has attained one of the

                                                                               3 highest levels of brand recognition. Cisco’s customers worldwide have come to rely upon Cisco

                                                                               4 Marks to identify Cisco’s high-quality goods and services, including software. Many of Cisco’s

                                                                               5 products are purchased by the U.S. Government, including branches of the military, and by other

                                                                               6 industries such as healthcare and banking, and are used in critical and life-essential applications.

                                                                               7         FACTUAL ALLEGATIONS RELATING TO COPYRIGHT REGISTRATIONS

                                                                               8          20.       Cisco has also expended significant resources and effort to research and develop

                                                                               9 world-class software products that enable, enhance, and interoperate with its high-quality
              SIDEMAN & BANCROFT LLP




                                                                              10 hardware. CTI has caused numerous Cisco software copyrights to be registered with the U.S.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Copyright Office in connection with a range of telecommunications, computer hardware and

                                                                              12 software products and services, and CTI owns all rights, title, and interest in these Cisco federal

                                                                              13 copyrights. The software copyright registrations relevant here include, but are not limited to:
LAW OFFICES




                                                                              14
                                                                                                                                                               Effective Date of
                                                                              15            Title                     Registration Number
                                                                                                                                                                 Registration
                                                                              16    Cisco IOS 15.0           TX 7-938-524                                November 28, 2014
                                                                              17    Cisco IOS 15.1           TX 7-938-525                                November 28, 2014
                                                                              18    Cisco IOS 15.2           TX 7-937-159                                November 24, 2014
                                                                              19    Cisco IOS 15.4           TX 7-938-341                                November 26, 2014
                                                                              20    Cisco IOS XE 2.1         TX 7-937-240                                November 24, 2014
                                                                              21    Cisco IOS XE 3.5         TX 7-937-234                                November 24, 2014

                                                                              22    Cisco NX-OS 4.0          TX 7-940-713                                November 13, 2014

                                                                              23    Cisco NX-OS 5.0          TX 7-940-718                                November 13, 2014

                                                                              24    Cisco NX-OS 5.2          TX 7-940-727                                November 13, 2014
                                                                                    Cisco NX-OS 6.2          TX 7-940-722                                November 13, 2014
                                                                              25

                                                                              26          21.       The above software copyright registrations include the software versions for the
                                                                              27 stolen and/or pirated Cisco software licenses that Defendants have unlawfully distributed and

                                                                              28 otherwise infringed.

                                                                                                                                       6                               Case No. 3:19-cv-7516
                                                                                                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 8 of 20



                                                                               1                                     FACTUAL ALLEGATIONS

                                                                               2          22.    In September of 2016, an Amazon storefront, operated by www.amazon.com seller

                                                                               3 “dtnetworks” was advertising and selling what it claimed to be Cisco-branded software licenses,

                                                                               4 including a listing for “Cisco OnDemand Port Activation License.” Cisco’s software, however, is

                                                                               5 licensed by Cisco to a specific end user, where that license is not generally transferable and cannot

                                                                               6 be resold. Cisco’s current End User License Agreement is attached hereto as Exhibit A. As such,

                                                                               7 any such software license distribution by this reseller was, and is, infringing.

                                                                               8          23.    Accordingly, on September 8, 2016, Cisco sent DT Networks a cease and desist

                                                                               9 letter. On October 18, 2016, DT Networks responded stating in essence that DT Networks was
              SIDEMAN & BANCROFT LLP




                                                                              10 being permanently shut down. The official records from the state of Washington supported the
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 claim that Daldan Technologies, LLC, doing business as DT Networks went inactive on October

                                                                              12 26, 2016, about a week after DT Networks’ response. This public record also shows the principals

                                                                              13 of DT Networks included Defendant Ronald Reed:
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26          24.    Given the above and their representations to Cisco, Cisco at that time reasonably

                                                                              27 believed that DT Networks, including its principal Mr. Reed, had agreed to shut down and to stop

                                                                              28 infringing Cisco’s IP rights. As such, Cisco reasonably forbore from filing any legal action

                                                                                                                                     7                              Case No. 3:19-cv-7516
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 9 of 20



                                                                               1 against DT Networks and Mr. Reed in reliance on the representations their counsel made at the

                                                                               2 time. Unfortunately, Mr. Reed appears not to have taken very long to get back to distributing

                                                                               3 infringing and/or stolen Cisco software licenses.

                                                                               4          25.    In 2018, Cisco discovered that another company operating out of Washington –

                                                                               5 Shoc Networks – had begun unlawfully distributing Cisco software. Namely, Cisco learned that

                                                                               6 Shoc Networks had purported to distribute numerous “Cisco” software licenses to a large

                                                                               7 California-based IT and networking products and services reseller and to a Canadian-based

                                                                               8 communications product reseller with offices around the U.S.

                                                                               9          26.    Although Cisco was unaware of this at the time, apparently just before shutting
              SIDEMAN & BANCROFT LLP




                                                                              10 down DT Networks, Mr. Reed decided to transfer his unlawful and infringing Cisco software sales
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 to a new company, called Shoc Networks. As the public record from Washington State sets forth,

                                                                              12 Mr. Reed is the only principal of Shoc Networks and started the company the week before DT

                                                                              13 Networks informed Cisco that DT Networks was ceasing to do business:
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26          27.    Mr. Reed’s Linkedin profile also confirms that he is the President of Shoc

                                                                              27 Networks, and further states that he has been in that position from April 2011 to the present,

                                                                              28 further confirming that Shoc Networks was just a continuation of the DT Networks business:

                                                                                                                                     8                             Case No. 3:19-cv-7516
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 10 of 20



                                                                               1

                                                                               2

                                                                               3

                                                                               4

                                                                               5

                                                                               6

                                                                               7

                                                                               8

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16          28.    Cisco does not authorize third parties, like Defendants, to distribute its software

                                                                              17 online. Instead, Cisco only offers its software to be licensed through authorized channels. As

                                                                              18 such, it appeared that both DT Networks and Shoc Networks, acting through Mr. Reed, were
                                                                              19 distributing “Cisco” branded software in competition with genuine and licensed Cisco software

                                                                              20 and trading off of Cisco’s trademarks to do so, by misrepresenting the source of the software as

                                                                              21 being “new” software from Cisco.

                                                                              22          29.    In addition, Cisco has further analyzed the infringing software licenses being

                                                                              23 distributed by Shoc Networks, including the “Cisco” branded software licenses distributed by

                                                                              24 Shoc Networks to the identified California-based reseller. Cisco has determined that all of those

                                                                              25 “Cisco” branded software licenses distributed by Shoc Networks were pirated and/or stolen.

                                                                              26 Further, Cisco was able to determine that the software license claim certificates that accompanied

                                                                              27 these “Cisco” branded software licenses were counterfeit copies. These “Cisco” branded

                                                                              28 counterfeit license claim certificates were mocked up to look very similar to genuine Cisco

                                                                                                                                     9                               Case No. 3:19-cv-7516
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 11 of 20



                                                                               1 software license claim certificates. But there were a number of small differences between the

                                                                               2 counterfeit version distributed by Shoc Networks and the software license claim certificate

                                                                               3 originally issued by Cisco. For example, here is a copy of one of the counterfeit certificates that

                                                                               4 accompanied one of the software sales by Defendants, cropped so as not to further reveal the illicit

                                                                               5 license key information:

                                                                               6

                                                                               7

                                                                               8

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19          30.    As shown above, the counterfeit license claim certificates distributed by
                                                                              20 Defendants, like the one above, bore spurious versions of the Cisco Marks, and also had a number

                                                                              21 of small but key errors and other differences to otherwise distinguish them from a genuine Cisco

                                                                              22 license claim certificate. It also references the Cisco End User License Agreement, sets forth

                                                                              23 Cisco’s location in San Jose, California, as well as instructions to the “Customer” to purportedly

                                                                              24 obtain the license authorization from Cisco by registering the stolen and/or pirated software

                                                                              25 license with Cisco. Of course, Defendants’ customers did not receive any valid license rights

                                                                              26 through their purchases of pirated and/or stolen software licenses from Defendants.

                                                                              27          31.    On August 7, 2018, Cisco sent Shoc Networks a cease and desist letter referencing
                                                                              28 Shoc Networks’ fulfilled orders of infringing Cisco software licenses to the California-based

                                                                                                                                    10                              Case No. 3:19-cv-7516
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 12 of 20



                                                                               1 reseller and the other resellers. The letter also incorporated a demand to preserve all evidence

                                                                               2 related to the purchase and/or sale of the referenced licenses. Shoc Networks responded but would

                                                                               3 not agree to cease and desist from further sales of infringing “Cisco” branded software licenses.

                                                                               4           32.   Defendants’ unlawful and infringing conduct is even more appalling given the prior

                                                                               5 misleading representations about DT Networks closing down, while it simply rebranded and

                                                                               6 continued infringing Cisco’s IP. The prior cease and desist efforts with DT Networks therefore

                                                                               7 further confirm that Defendants’ conduct alleged herein was willful, intentional, and committed

                                                                               8 with malice and bad faith.

                                                                               9                                  CISCO’S CLAIMS FOR RELIEF
              SIDEMAN & BANCROFT LLP




                                                                              10                                  FIRST CLAIM FOR RELIEF
                                                                                                       Federal Trademark Infringement and Counterfeiting
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                        15 U.S.C. § 1114
                                                                                                                    (Against All Defendants)
                                                                              12

                                                                              13           33.   Cisco incorporates the preceding paragraphs of this Complaint as if fully set forth
LAW OFFICES




                                                                              14 herein.

                                                                              15           34.   The Cisco Marks are valid, protectable trademarks that have been registered as
                                                                              16 marks on the principal register in the United States Patent and Trademark Office.

                                                                              17           35.   Cisco is the owner and registrant of the Cisco Marks.
                                                                              18           36.   As described in more detail above, each Defendant has used the Cisco Marks in
                                                                              19 connection with the marketing, promotion, and sale of goods without Cisco’s consent, in a manner

                                                                              20 that is likely to cause, and has actually caused, confusion and/or mistake, or that has deceived

                                                                              21 members of the consuming public and/or the trade. Further, each Defendant has, at a minimum,

                                                                              22 created or distributed stolen/pirated “Cisco” branded software licenses (which are “Cisco”

                                                                              23 products) without Cisco’s authorization, and such goods are not considered “genuine” within the

                                                                              24 definition of the Lanham Act. Defendants’ further counterfeited Cisco’s marks in the materials

                                                                              25 accompanying the sale of these software licenses.

                                                                              26           37.   Defendants counterfeiting and infringing activities are likely to cause and are
                                                                              27 actually causing confusion, mistake, and deception among members of the trade and the general

                                                                              28 consuming public as to the origin, sponsorship, and quality of Defendants’ infringing and

                                                                                                                                    11                               Case No. 3:19-cv-7516
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 13 of 20



                                                                               1 counterfeit products. As of the filing of this Complaint, Cisco is informed and believes, and

                                                                               2 thereon alleges, that Defendants are continuing to infringe the Cisco Marks unabated as alleged

                                                                               3 further above. As such, each Defendant has engaged in both trademark infringement and

                                                                               4 counterfeiting under 15 U.S.C. § 1114.

                                                                               5          38.     Defendants’ infringement of the Cisco Marks is willful and their conduct, as

                                                                               6 alleged herein, constitutes an exceptional case under 15 U.S.C. § 1117.

                                                                               7          39.     Cisco has been, and continues to be, damaged by Defendants’ infringement,

                                                                               8 including by suffering irreparable harm through the diminution of trust and goodwill among Cisco

                                                                               9 consumers and members of the general consuming public and the trade. Cisco has no adequate
              SIDEMAN & BANCROFT LLP




                                                                              10 remedy at law. As a result of Defendants’ infringement of the Cisco Marks, Cisco is entitled to an
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 injunction, and an order of destruction of all of Defendants’ infringing materials.

                                                                              12          40.     As a direct and proximate result of their infringements, Defendants have realized

                                                                              13 unjust profits, gains, and advantages at the expense of Cisco, including as set forth above. In
LAW OFFICES




                                                                              14 addition, Cisco has suffered substantial loss and damages to its property and business, including

                                                                              15 significant monetary damages as a direct and proximate result of Defendants’ infringements,

                                                                              16 including as set forth above. The harm caused by Defendants’ unlawful conduct entitles Cisco to

                                                                              17 recovery of all available remedies under the law, including but not limited to actual damages,

                                                                              18 infringers’ profits, treble damages, statutory damages (if elected), reasonable attorney fees, costs,
                                                                              19 and prejudgment interest.

                                                                              20                                   SECOND CLAIM FOR RELIEF
                                                                                                                     Federal Unfair Competition
                                                                              21                                         15 U.S.C. § 1125(a)
                                                                                                                      (Against All Defendants)
                                                                              22

                                                                              23          41.     Cisco incorporates each of the foregoing paragraphs of this Complaint as if fully set
                                                                              24 forth herein.

                                                                              25          42.     Each Defendant did, without authorization, use in commerce the Cisco Marks, and
                                                                              26 also make false designations of origin, false or misleading descriptions of fact, and/or false or

                                                                              27 misleading representations of fact, which were and are likely to cause confusion, or to cause

                                                                              28 mistake, or to deceive customers as to the affiliation, connection, or association of Defendants

                                                                                                                                    12                                 Case No. 3:19-cv-7516
                                                                                                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 14 of 20



                                                                               1 with Cisco, and/or as to the origin, sponsorship, or approval of the Defendants’ goods, services, or

                                                                               2 commercial activities.

                                                                               3          43.     Defendants’ acts have been committed with knowledge of Cisco’s exclusive rights

                                                                               4 and goodwill in Cisco Marks, as well as with willfulness, bad faith, and the intent to cause

                                                                               5 confusion, mistake and/or to deceive. Defendants’ conduct, as alleged herein, constitutes an

                                                                               6 exceptional case under 15 U.S.C. § 1117.

                                                                               7          44.     Defendants’ unauthorized use of counterfeit copies of Cisco’s Marks falsely

                                                                               8 represents Defendants’ counterfeit “Cisco” products as emanating from, or being authorized by,

                                                                               9 Cisco and places beyond Cisco’s control the quality of products bearing Cisco Marks.
              SIDEMAN & BANCROFT LLP




                                                                              10          45.     Cisco has been, and continues to be, damaged by Defendants’ infringement,
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 including by suffering irreparable harm through the diminution of trust and goodwill among Cisco

                                                                              12 consumers and members of the general consuming public and the trade. Cisco has no adequate

                                                                              13 remedy at law. As a result of Defendants’ infringement of the Cisco Marks, Cisco is entitled to an
LAW OFFICES




                                                                              14 injunction, and an order of destruction of all of Defendants’ infringing materials.

                                                                              15          46.     As a direct and proximate result of their infringements, Defendants have realized

                                                                              16 unjust profits, gains and advantages at the expense of Cisco, including as set forth above. In

                                                                              17 addition, Cisco has suffered substantial loss and damages to its property and business, including

                                                                              18 significant monetary damages as a direct and proximate result of Defendants’ infringements,
                                                                              19 including as set forth above. The harm caused by Defendants’ unlawful conduct entitles Cisco to

                                                                              20 recovery of all available remedies under the law, including but not limited to actual damages,

                                                                              21 infringers’ profits, treble damages, statutory damages (if elected), reasonable attorney fees, costs,

                                                                              22 and prejudgment interest.

                                                                              23                                  THIRD CLAIM FOR RELIEF
                                                                                                        Federal Direct and Indirect Copyright Infringement
                                                                              24                                      17 U.S.C. §§ 501, et seq.
                                                                                                                     (Against All Defendants)
                                                                              25

                                                                              26          47.     Cisco incorporates each of the foregoing paragraphs of this Complaint as if fully set
                                                                              27 forth herein.

                                                                              28          48.     Cisco’s copyrighted software contains a substantial amount of original material

                                                                                                                                    13                                 Case No. 3:19-cv-7516
                                                                                                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 15 of 20



                                                                               1 (including without limitation code, specifications, documentation and other materials) that is

                                                                               2 copyrightable subject matter under the Copyright Act, 17 U.S.C. §§ 101, et seq. Cisco owns valid

                                                                               3 copyrights in its software, including but not limited to the registered software copyrights, set forth

                                                                               4 in paragraph 20 above.

                                                                               5          49.     Without consent, authorization, approval, or license, each Defendant knowingly,

                                                                               6 willingly, and unlawfully copied, prepared, published, and/or distributed Cisco’s copyrighted

                                                                               7 works, portions thereof, and/or derivative works of the same, constituting direct copyright

                                                                               8 infringement.

                                                                               9          50.     As alleged above, each Defendant distributed numerous copies of Cisco’s
              SIDEMAN & BANCROFT LLP




                                                                              10 copyright-registered software without authorization and in violation of Cisco’s copyrights. Such
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 distribution and use was not licensed. In addition, each Defendant has thereby induced, caused,

                                                                              12 and materially contributed to the infringing acts of their customers by encouraging, inducing,

                                                                              13 allowing and assisting them to use, copy, and/or further distribute Cisco’s copyrighted works, and
LAW OFFICES




                                                                              14 works derived therefrom. As such, Defendants have engaged in both direct and indirect copyright

                                                                              15 infringement in violation of Section 501 of the Copyright Act.

                                                                              16          51.     Defendants’ direct and indirect infringements are, and have been, knowing and

                                                                              17 willful. By this unlawful copying, use, and/or distribution, Defendants have violated Cisco’s

                                                                              18 exclusive rights under 17 U.S.C. § 106 of the Copyright Act.
                                                                              19          52.     Cisco is entitled to an injunction restraining Defendants from engaging in any

                                                                              20 further such acts in violation of the United States copyright laws. Unless Defendants are enjoined

                                                                              21 and prohibited from infringing Cisco’s copyrights, or inducing others to infringe Cisco’s

                                                                              22 copyrights, and unless all infringing software, including but not limited to all pirated/stolen

                                                                              23 software licenses, is seized and impounded pursuant to Section 503 of the Copyright Act,

                                                                              24 Defendants will continue to intentionally infringe and induce infringement of Cisco’s registered

                                                                              25 copyrights.

                                                                              26          53.     Defendants’ aforesaid conduct is causing immediate and irreparable injury to Cisco

                                                                              27 and to Cisco’s goodwill, and will continue to damage Cisco unless enjoined by this Court. Cisco

                                                                              28 has no adequate remedy at law. As a direct and proximate result of their infringements,

                                                                                                                                    14                               Case No. 3:19-cv-7516
                                                                                                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 16 of 20



                                                                               1 Defendants have realized unjust profits, gains and advantages at the expense of Cisco, including as

                                                                               2 set forth above. In addition, Cisco has suffered substantial loss and damages to its property and

                                                                               3 business, including significant monetary damages as a direct and proximate result of Defendants’

                                                                               4 infringements, including as set forth above. The harm caused by Defendants’ unlawful conduct

                                                                               5 entitles Cisco to recovery of all available remedies under the law, including but not limited to

                                                                               6 actual damages, infringers’ profits, statutory damages (if elected), reasonable attorney fees, costs,

                                                                               7 and prejudgment interest.

                                                                               8                                 FOURTH CLAIM FOR RELIEF
                                                                                                 Trafficking In Counterfeit and/or Illicit Labels and Documentation
                                                                               9                                          18 U.S.C. § 2318
                                                                                                                     (Against All Defendants)
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          54.     Cisco incorporates each of the foregoing paragraphs of this Complaint as if fully set
                                                                              12 forth herein.

                                                                              13          55.     18 U.S.C. § 2318 provides in pertinent part that it is a federal crime for persons to
LAW OFFICES




                                                                              14 knowingly traffic in counterfeit or illicit labels, documentation, or packaging accompanying a

                                                                              15 copy of a computer program. Any copyright owner who is injured, or is threatened with injury, by

                                                                              16 a violation of 18 U.S.C. § 2318(a) may bring a civil action.

                                                                              17          56.     Cisco’s software license claim certificates are designed to accompany genuine
                                                                              18 copies of Cisco software, identifying that the end user has a valid software license authorized by
                                                                              19 Cisco. As such, Cisco’s software license claim certificates constitute labels and/or documentation

                                                                              20 within the meaning of 18 U.S.C. § 2318. As alleged in more detail above, Defendants have

                                                                              21 trafficked in counterfeit and/or illicit “Cisco” branded software license claim certificates.

                                                                              22          57.     Further, the software license keys that accompany genuine Cisco software licenses
                                                                              23 constitute labels within the meaning of 18 U.S.C. § 2318. In order to access and run Cisco’s

                                                                              24 copyright protected software, licensees must validate their copies of Cisco’s software with license

                                                                              25 keys that are generated through Cisco’s computer systems. The license keys are encrypted

                                                                              26 alphanumeric codes that are encoded with the authorized software features that have been

                                                                              27 licensed. In this way, the Cisco software license keys are designed to distribute Cisco software to

                                                                              28 licensed end users and to prevent distribution, copying, and infringement by unlicensed users or in

                                                                                                                                     15                               Case No. 3:19-cv-7516
                                                                                                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 17 of 20



                                                                               1 excess of a user’s license. Further, because these Cisco software license keys control the access to

                                                                               2 Cisco’s software and because these license entitlements are tracked internally by Cisco, these

                                                                               3 Cisco software license keys also enable Cisco to verify whether a particular copy of its software

                                                                               4 installed on a user’s system is counterfeit or infringing, or being used without Cisco’s permission.

                                                                               5          58.     Cisco’s software license keys are therefore also identifying labels accompanying

                                                                               6 and designed to accompany copies of Cisco’s computer programs. The pirated/stolen software

                                                                               7 license keys that Defendants trafficked in therefore constitute illicit labels within the meaning of

                                                                               8 18 U.S.C. § 2318, as they are actual license keys that are used by Cisco to verify whether a copy

                                                                               9 of a computer program is not infringing of any Cisco copyright. Further, Cisco did not authorize
              SIDEMAN & BANCROFT LLP




                                                                              10 the further distribution of these license keys, which were stolen/pirated.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          59.     As further alleged above, Defendants were willfully and knowingly trafficking in

                                                                              12 counterfeit and/or illicit labels, documentation, or packaging accompanying a copy of a computer

                                                                              13 program, including but not limited to because Cisco had previously informed Defendants of the
LAW OFFICES




                                                                              14 infringing nature of these “Cisco” branded license sales through its cease and desist letters to DT

                                                                              15 Networks and Shoc Networks.

                                                                              16          60.     Defendants’ acts in the commission of the above unlawful conduct used or intended

                                                                              17 to use interstate and/or foreign commerce. Further, the Cisco software license keys must

                                                                              18 accompany the delivery of Cisco software, as without the license key the Cisco software will not
                                                                              19 operate.

                                                                              20          61.     Defendants’ aforesaid conduct is causing immediate and irreparable injury to Cisco

                                                                              21 and to Cisco’s goodwill, and will continue to damage Cisco unless enjoined by this Court. Cisco

                                                                              22 has no adequate remedy at law. Cisco is entitled to an injunction restraining Defendants from

                                                                              23 engaging in any further such acts in violation of 18 U.S.C. § 2318. Unless Defendants are

                                                                              24 enjoined and prohibited from such conduct, and unless all illicit and/or counterfeit labels and

                                                                              25 documentation, including but not limited to all counterfeit software license claim certificates and

                                                                              26 all pirated/stolen software license keys, are seized and impounded pursuant to 18 U.S.C. § 2318,

                                                                              27 Defendants will continue to traffic in such illicit and/or counterfeit labels.

                                                                              28          62.     As a direct and proximate result of their unlawful conduct in violation of 18 U.S.C.

                                                                                                                                     16                              Case No. 3:19-cv-7516
                                                                                                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                         Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 18 of 20



                                                                               1 § 2318, Defendants have realized unjust profits, gains and advantages at the expense of Cisco,

                                                                               2 including as set forth above. In addition, Cisco has suffered substantial loss and damages to its

                                                                               3 property and business, including significant monetary damages as a direct and proximate result of

                                                                               4 Defendants’ infringements, including as set forth above. The harm caused by Defendants’

                                                                               5 unlawful conduct entitles Cisco to recovery of all available remedies under the law, including but

                                                                               6 not limited to actual damages, infringers’ profits, statutory damages (if elected), reasonable

                                                                               7 attorney fees, costs, and prejudgment interest.

                                                                               8                                        PRAYER FOR RELIEF

                                                                               9           WHEREFORE Cisco respectfully prays that the Court enter judgment and order as
              SIDEMAN & BANCROFT LLP




                                                                              10 follows:
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11           A.     Entry of judgment holding Defendants liable for infringement of the copyrights and

                                                                              12 trademarks at issue in this litigation, as well as for the other statutory and legal violations alleged

                                                                              13 herein;
LAW OFFICES




                                                                              14           B.     An order permanently enjoining Defendants, their directors, officers, agents,

                                                                              15 servants, employees, attorneys, and affiliated companies, their assigns and successors in interest,

                                                                              16 and those persons in active concert or participation with them, from continued acts of infringement

                                                                              17 of the trademarks and copyrights at issue in this litigation, further acts of unfair competition, as

                                                                              18 well as from further acts of trafficking in counterfeit or illicit labels/documentation;
                                                                              19           C.     An order that all infringing Cisco software and/or Cisco software license copies in

                                                                              20 Defendants’ possession, custody, or control in violation of rights under the Copyright Act, 17

                                                                              21 U.S.C. Section 101, et seq., and all means by which such copies may be reproduced, be seized,

                                                                              22 impounded, and transferred to Cisco or to the Court, pursuant to Section 503 of the Copyright Act;

                                                                              23           D.     An order that any counterfeit or illicit labels related to Cisco products in any way

                                                                              24 that are in Defendants’ possession, custody, or control, be seized, impounded, and transferred to

                                                                              25 Cisco or to the Court, pursuant to 18 U.S.C. Sections 2318 & 2323;

                                                                              26           E.     An order awarding Cisco its actual damages according to proof resulting from

                                                                              27 Defendants’ unlawful conduct, as alleged above, as well as Defendants’ profits to the fullest extent

                                                                              28 available under the law;

                                                                                                                                      17                               Case No. 3:19-cv-7516
                                                                                                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                        Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 19 of 20



                                                                               1          F.     An order that Plaintiffs be awarded statutory damages to the fullest extent available

                                                                               2 under the law to the extent that Cisco elects statutory damages for one or more of its claims;

                                                                               3          G.     An order that Plaintiffs be awarded prejudgment interest;

                                                                               4          H.     An order that Plaintiffs be awarded reasonable attorneys’ fees and costs to the

                                                                               5 fullest extent available under the law;

                                                                               6          I.     An order that Plaintiffs be awarded trebled, enhanced, and exemplary damages to

                                                                               7 the fullest extent available under the law;

                                                                               8          J.     An order that Plaintiffs be awarded full restitution, including restoration of all

                                                                               9 property unlawfully taken from Cisco, as well as any ill-gotten gains from the resale of Cisco’s
              SIDEMAN & BANCROFT LLP




                                                                              10 property to the fullest extent available under the law;
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          K.     An order that Plaintiffs be awarded temporary, preliminary and permanent

                                                                              12 injunctive relief, specific performance, and other provisional remedies, as appropriate; and,

                                                                              13          L.     An order that Plaintiffs be granted such other and further relief as the Court deems
LAW OFFICES




                                                                              14 just and proper.

                                                                              15 DATED: November 14, 2019                      SIDEMAN & BANCROFT LLP

                                                                              16                                               By:              /s/ Zachary J. Alinder
                                                                                                                                                    Zachary J. Alinder
                                                                              17
                                                                                                                                                 Attorneys for Plaintiffs
                                                                              18                                                               CISCO SYSTEMS, INC.
                                                                                                                                           and CISCO TECHNOLOGY, INC.
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                     18                               Case No. 3:19-cv-7516
                                                                                                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                       Case 3:19-cv-07516 Document 1 Filed 11/14/19 Page 20 of 20



                                                                               1                                       JURY DEMAND

                                                                               2         Pursuant to Civ. L.R. 3-6 and Fed. R. Civ. Proc. 38, Plaintiffs CISCO SYSTEMS, INC.

                                                                               3 and CISCO TECHNOLOGY, INC. hereby demand a trial by a jury on all issues herein so triable.

                                                                               4

                                                                               5 DATED: November 14, 2019                SIDEMAN & BANCROFT LLP

                                                                               6                                         By:               /s/ Zachary J. Alinder
                                                                                                                                               Zachary J. Alinder
                                                                               7
                                                                                                                                            Attorneys for Plaintiffs
                                                                               8                                                          CISCO SYSTEMS, INC.
                                                                                                                                      and CISCO TECHNOLOGY, INC.
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                19                            Case No. 3:19-cv-7516
                                                                                                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
